 

Exhibit 10.46

 

Execution Version

 



 



 

SECURITIES PURCHASE AGREEMENT

 

BY AND AMONG

 

SEVEN STARS CLOUD GROUP, INC.

 

AND

 

TIGER SPORTS MEDIA LIMITED

 

DATED AS OF December 7, 2017



 

 



 

 -i- 

 

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT, dated as of December 7, 2017 (this
“Agreement”), by and between Seven Stars Cloud Group, Inc., a Nevada
corporation, and its affiliates (hereinafter referred to collectively as “SSC”
or “Purchaser”) and Tiger Sports Media Limited (Chinese name: 猛虎体育媒体有限公司), a
Hong Kong limited liability entity, (hereinafter referred to as “TSM” or
“Seller”).

 

WHEREAS, pursuant to a Joint Venture Agreement (“JV Agreement”) dated October
19, 2017, Seller owns 20% and Purchaser owns 40% of the total equity ownership
of a BBD Digital Capital Group Ltd., a New York corporation (the “BBD JV”). The
BBD JV is positioned to operate a global AI + block chain digital issuance &
trading platform of index/ future derivatives;

 

WHEREAS, the Seller proposes to sell to Purchaser, and Purchaser proposes to buy
100% of Seller’s 20% equity ownership in the BBD JV for a total purchase price
of $9.8 million USD, $2 million to be paid in cash and $7.8 million to be paid
in the form of SSC shares (valued at $2.60 per share) for a total of 3 million
SSC shares (the “Purchase Price”);

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto agree as follows:

 

Article 1
PURCHASE AND SALE OF SECURITIES 

 

1.1         Purchase and Sale of Securities. Subject to the terms set forth
herein and in reliance upon the representations set forth below, at the Closing,
the Seller shall sell to Purchaser 100% of Seller’s 20% equity ownership in the
BBD JV for a total purchase price of $9.8 million USD to be paid in the
following manner: a) $2 million to be paid in cash, and b) $7.8 million to be
paid in the form of SSC shares (valued at $2.6 per share), resulting in the sale
of 3 million SSC shares (the “SSC Purchased Shares”). Seller’s management George
Yuan and Siyi Yang will hold the SSC Purchased Shares in an escrow account on
behalf of all of Seller’s management team. Company shall pay $2 million in cash
upon the full execution of this Agreement, and will pay the 3 million SSC shares
upon Closing. If this transaction does not meet Closing requirements as
discussed herein, then Seller shall refund the $2 million cash payment to
Purchaser within 15 days after receiving notice from Purchaser.

 

1.2         Closing. The sale and purchase of the securities shall take place at
venue to be designated by the Parties (the “Closing”). The Closing may be
conducted as a “virtual closing”, with the parties providing signature pages to
each other electronically or via facsimile). Following the Closing, Purchaser
and Seller shall take further actions that may be necessary or desirable to
exchange necessary information for the issuance and delivery of the necessary
materials. The Parties agree that Purchaser shall deliver Payment to Seller
within two (2) months of the execution of this Agreement.

 

 1 

 

 

Article 2
REPRESENTATIONS AND WARRANTIES OF THE SELLER  

 

The Seller hereby represents and warrants to Purchaser as follows:

 

2.1         Corporate Existence and Power.

 

(a)          TSM (a) is a corporation duly incorporated, validly existing and in
good standing under the laws of Hong Kong; and (b) has all requisite corporate
power and authority to execute, deliver and perform its obligations under this
Agreement.

 

2.2         Corporate Authorization; No Contravention. The execution, delivery
and performance by the Seller of this Agreement and the consummation of the
transactions contemplated thereby, (a) have been duly authorized by all
necessary corporate action of the Seller; (b) do not contravene the terms of the
Articles of Incorporation or Bylaws or the organizational documents of the
Seller; (c) do not entitle any person (i.e. legal person, including any
individual, corporation, estate, partnership, joint venture, association,
joint-stock company, company, limited liability company, trust, unincorporated
association, governmental authority, or any other entity of whatever nature) to
exercise any statutory or contractual preemptive rights to purchase shares of
capital stock or any equity interest in the Seller, and (d) subject to receipt
or satisfaction of the approvals, consents, exemptions, authorizations or other
actions, notices or filings, do not violate or result in any breach or
contravention of, a default under, or an acceleration of any obligation under or
the creation (with or without notice, lapse of time or both) of any lien under,
result in the termination or loss of any right or the imposition of any penalty
under any contractual obligation of the Seller by which its respective assets or
properties are bound or any law applicable to the Seller. No event has occurred
and no condition exists which (upon notice or the passage of time or both) would
constitute, or give rise to: (i) any breach, violation, default, change of
control or right to cause the Seller to repurchase or redeem under, (ii) any
lien on the assets of the Seller, (iii) any termination right of any party, or
any loss of any right or imposition of any penalty, under or (iv) any change or
acceleration in the rights or obligations of any party under, any material
contractual obligation of the Seller.

 

2.3         Governmental Authorization; Third Party Consents. Except as set
forth herein, no approval, consent, qualification, order, exemption,
authorization or other action by, or notice to, or filing with, any governmental
authority, or any other person in respect of any requirement of law, contractual
obligation or otherwise, and no lapse of a waiting period under a requirement of
law, is necessary or required in connection with the execution, delivery or
performance (including, without limitation, sale and delivery of the company
common shares by the Seller, or enforcement against the Seller), of the
Agreement or the consummation of the contemplated transactions (i.e. the
transactions contemplated by this Agreement) except for any of the foregoing
that, individually or in the aggregate, would not be material to the Seller.

 

2.4         Binding Effect. The Agreement will, as of the Closing, be duly
authorized, executed and delivered by the Seller and will constitute as the
legal, valid and binding obligation of the Seller enforceable against the Seller
in accordance with its terms.

 

2.5         Ownership of BBD JV shares. The Seller owns 20% of BBD JV’s common
shares free and clear of all material encumbrances. At Closing, Seller will
transfer to Purchaser valid title to BBD JV’s common shares free and clear of
all material encumbrances.

 

 2 

 

 

2.6         Compliance with Laws; Licenses.

 

(a)          The Seller is not in violation of any requirement of law, or any
judgments, orders, rulings, injunctions or decrees of a governmental authority
(collectively, “Decrees”), applicable thereto or to the employees conducting
such business, except for violations that, individually or in the aggregate,
have not had and would not reasonably be expected to have a material adverse
effect.

 

(b)          The Seller has obtained or made, as the case may be, all permits,
licenses, authorizations, orders and approvals, and all filings, applications
and registrations with, all governmental authorities (“Licenses”), that are
required to conduct the businesses of the Seller in the manner and to the full
extent as currently conducted or currently contemplated to be conducted except
where such failure to obtain or make, individually or in the aggregate, would
not be materially adverse to the Seller. None of such Licenses is subject to any
restriction or condition that limits or would reasonably be expected to limit in
any material way the full operation of the Seller as currently conducted or
currently contemplated to be conducted. Each of the Licenses has been duly
obtained, is valid and in full force and effect, and is not subject to any
pending or threatened proceeding to limit, condition, suspend, cancel, suspend,
or declare such License invalid. Seller is not in default in any material
respect with respect to any of the Licenses, and to the knowledge of the Seller
no event has occurred which constitutes, or with due notice or lapse of time or
both may constitute, a default by the Seller under any License.

 

2.7         Litigation. There is no legal action, suit, arbitration, proceeding
or, to the knowledge of the Seller, other legal, administrative or other
governmental investigation or inquiry pending or claims asserted (or, to the
knowledge of the Seller, any threat thereof) against the Seller relating to the
Agreement or the contemplated transactions or against any officer, director or
employee of the Seller in connection with such person’s relationship with or
actions taken on behalf of the Seller. The Seller is not subject to any Decree
that, individually or in the aggregate, has had or would reasonably be expected
to be material to the Seller.

 

2.8         Board Approval; Stockholder Approval. The board of directors at a
meeting duly called and held has unanimously determined the contemplated
transactions to be advisable and in the best interests of the Seller and its
stockholders and has approved the contemplated transactions. To the extent
approval by the Seller’s stockholders is necessary in connection with the
execution and delivery of the Agreement or the consummation of the contemplated
transactions, such approval has been obtained.

 

2.9         Disclosure. Neither this Agreement nor any certificate, instrument
or written statement furnished or made to Purchaser by or on behalf of the
Seller in connection with the transactions contemplated by this Agreement
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein in
light of the circumstances under which they were made not misleading.

 

2.10       No Undisclosed Liabilities. Seller has no material liabilities, debt,
obligations, payables or commitments of any nature whatsoever, asserted or
unasserted, known or unknown, absolute or contingent, accrued or unaccrued,
matured or unmatured or otherwise (“Liabilities”), except those already
disclosed to Purchaser.

 

 3 

 

 

Article 3
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 

 

Purchaser hereby represents and warrants to the Seller as follows:

 

3.1         Existence and Power. SSC (a) is duly organized and validly existing
under the laws of the state of Nevada; and (b) has all requisite power and
authority to execute, deliver and perform its obligations under the Agreement.

 

3.2         Authorization; No Contravention. The execution, delivery and
performance by the Purchaser of the Agreement to which it is a party and the
contemplated transactions (a) have been duly authorized by all necessary
corporate or other action, (b) do not contravene the terms of the Purchaser’s
organizational documents, and (c) do not violate, conflict with or result in any
breach or contravention of, or the creation of any lien under, any contractual
obligation of the Purchaser or any requirement of law applicable to the
Purchaser, except for such violations, conflicts, breaches or liens which,
individually or in the aggregate, have not had and would not reasonably be
expected to have a material adverse effect on the Purchaser ability to
consummate the contemplated transactions.

 

3.3         Governmental Authorization; Third Party Consents. Except as set
forth herein, no approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any governmental authority or any other person
in respect of any requirement of law, and no lapse of a waiting period under a
requirement of law, is necessary or required in connection with the execution,
delivery or performance by the Purchaser, or enforcement against the Purchaser,
of this Agreement or the consummation of the contemplated transactions.

 

3.4         Binding Effect. This Agreement has been duly executed and delivered
by the Purchaser and constitutes the legal, valid and binding obligation of the
Purchaser, enforceable against it in accordance with its terms.

 

3.5         Board Approval. The Purchaser’s board of directors at meetings duly
called and held and has unanimously determined the contemplated transactions to
be advisable and in the best interests of the Purchaser and its stockholders and
has approved the contemplated transactions.

 

3.6         No Brokers or Finders. Except as contemplated by this Agreement, no
agent, broker, finder, or investment or commercial banker or other person (if
any) engaged by or acting on behalf of the Purchaser or any of its affiliates is
or will be entitled to any brokerage or finder’s or similar fee or other
commission as a result of this Agreement or the contemplated transactions.

 

3.7         Litigation. There is no legal action, suit, arbitration or other
legal, administrative or other governmental investigation, inquiry, proceeding
or other actions pending or, to the knowledge of the Purchaser, threatened
against or affecting the Purchaser or relating to any of the Agreement or the
contemplated transactions which, if determined adversely to the Purchaser
individually or in the aggregate, has had or would reasonably be expected to
have a material adverse effect on the Purchaser’s ability to consummate the
contemplated transactions. The Purchaser is not subject to any Decree that,
individually or in the aggregate, has had or would reasonably be expected to
have a material adverse effect on the Purchaser’s ability to consummate the
contemplated transactions.

 

 4 

 

 

Article 4
COVENANTS  

 

4.1         Regulatory Approval; Litigation.

 

(a)          The Purchaser and the Seller agree that it will use its reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, and to assist and cooperate with the other party in doing all things,
which may be required to obtain all necessary actions or non-actions, waivers,
consents and approval from governmental authorities in order to consummate the
contemplated transactions.

 

(b)          The Purchaser and the Seller agree that if any action is brought
seeking to restrain or prohibit or otherwise relates to consummation of the
contemplated transactions, the parties shall use all commercially reasonable
efforts to defend such action, whether judicial or administrative, and to seek
to have any stay or temporary restraining order entered by any court or
governmental authority reversed or vacated.

 

Article 5
CONDITIONS PRECEDENT TO THE OBLIGATION OF THE PURCHASER TO CLOSE 

 

5.1         Conditions to Closing. The obligation of the Purchaser to enter into
and complete the Closing are subject to the fulfillment on or prior to the
Closing of the following conditions, any one or more of which may be waived by
the Purchaser:

 

(a)          Representations and Covenants. The representations and warranties
of the Seller contained in this Agreement shall be true and correct in all
material respects (other than those which are qualified as to materiality,
material adverse effect or other similar term, which shall be true and correct
in all respects) of the Closing with the same force and effect as though made as
of the Closing (except that representations and warranties made as of a specific
date shall be true and correct in all material respects (except as aforesaid) on
such date); the Seller shall have in all material respects performed and
complied with all covenants and agreements required by this Agreement to be
performed or complied with by the Seller on or prior to the Closing.

 

(b)          Good Standing. The Seller shall have delivered to the Purchaser a
good standing certificate (or its equivalent) for the Seller.

 

(c)          No Actions. (i) No action shall be pending or overtly threatened by
any governmental authority or any other party against the Seller or any of its
directors or against Purchaser, which action is reasonably likely to (A)
restrain or prohibit the consummation of any of the contemplated transactions,
or (B) result in damages that alone or together with the costs and expenses of
defending such action are material in relation to the Seller, taken as a whole,
and (ii) no law, order, decree, rule or injunction shall have been enacted,
entered, promulgated or enforced by any governmental authority that prohibits or
makes illegal the consummation of any of the contemplated transactions.

 

(d)          No Material Adverse Effect. Since the date hereof, no event or
development shall have occurred (or failed to occur) and there shall be no
circumstance (and that Purchaser shall not have become aware of any previously
existing circumstance) that, individually or in the aggregate, has had or would
reasonably be expected to have a material adverse effect.

 

 5 

 

 

(e)          Consents and Amendments. Any and all consents, approvals, orders,
Licenses and other actions necessary to be obtained from governmental
authorities, the board, and shareholders in order to consummate the contemplated
transactions.

 

(f)          Valuation Report. This agreement and the transactions contemplate
herein are subject to a satisfactory valuation report which, as requested by
Purchaser’s management, will be arranged post-signing of this Agreement. The
Closing of this transaction is conditioned on the Purchaser receiving a
satisfactory valuation report concluding that the transaction was fair from a
financial point of view to the Purchaser.

 

Article 6
CONDITIONS PRECEDENT TO THE OBLIGATION OF THE SELLER TO CLOSE 

 

6.1         Conditions to Closing. The obligation of the Seller to enter into
and complete the Closing are subject to the fulfillment on or prior to the
Closing of the following conditions, any one or more of which may be waived by
the Seller:

 

(a)          Representations and Covenants. The representations and warranties
of the Purchaser contained in this Agreement shall be true and correct in all
material respects (other than those which are qualified as to materiality, which
shall be true and correct in all respects) on and as of the Closing with the
same force and effect as though made on and as of the Closing (except that
representations and warranties made as of a specific date shall be true and
correct in all material respects (except as aforesaid) on such date); each
Purchaser shall have in all material respects performed and complied with all
covenants and agreements required by this Agreement to be performed or complied
with by it on or prior to the Closing; and each Purchaser shall have delivered
to the Seller a certificate, dated the date of the Closing and signed by the
applicable Purchaser, to the foregoing effect.

 

(b)          No Actions. (i) No action shall be pending or overtly threatened by
any governmental authority or any other party against the Seller, the Company or
any of its directors or the Purchaser, which action is reasonably likely to (A)
restrain or prohibit the consummation of any of the contemplated transactions,
or (B) result in damages that alone or together with the costs and expenses of
defending such action are material in relation to the Seller, the company and
its subsidiaries, taken as a whole, and (ii) no law, order, decree, rule or
injunction shall have been enacted, entered, promulgated or enforced by any
governmental authority that prohibits or makes illegal the consummation of any
of the contemplated transactions.

 

(c)          Consents and Amendments. Any and all consents, approvals, orders,
Licenses and other actions necessary to be obtained from governmental
authorities in order to consummate the contemplated transactions.

 

 6 

 

 

Article 7
INDEMNIFICATION 

 

7.1         Indemnification. Seller hereby agree to indemnify, defend and hold
harmless the Purchaser, its respective affiliates and its directors, managers,
officers, agents, advisors, representatives, employees, successors and assigns
(each, a “Purchaser Indemnitee”) from and against all claims, including without
limitation, interest, penalties and attorneys’ fees and expenses, asserted
against, resulting to, or imposed upon or incurred by such Purchaser Indemnitee
by a third party and arising out of or resulting from any allegation or claim in
respect of (i) any wrongful action or inaction by the Seller in connection with
the authorization, execution, delivery and performance of this Agreement, except
to the extent that the Purchaser Indemnitee has committed a material breach of
its representations, warranties or obligations under this Agreement, which
breach is the cause of the Seller’s wrongful action or inaction, (ii) any
inaccuracy in or breach of any of the representations or warranties of the
Seller contained in this Agreement or any certificate or other document
delivered pursuant hereto, and (iii) any breach by Seller of any of its
covenants or agreements contained in this Agreement or any other schedule,
certificate or other document delivered pursuant hereto.

 

7.2         Terms of Indemnification. The obligations and liabilities of Seller
with respect to claims by third parties will be subject to the following terms
and conditions: (a) a Purchaser Indemnitee will give the Seller prompt notice of
any claims asserted against, resulting to, imposed upon or incurred by such
Purchaser Indemnitee, directly or indirectly, and the Seller will undertake the
defense thereof by representatives of their own choosing which are reasonably
satisfactory to such Purchaser Indemnitee; (b) if within a reasonable time after
notice of any claim, the Seller fails to defend, such Purchaser Indemnitee will
have the right to undertake the defense, compromise or settlement of such claims
on behalf of and for the account and at the risk of the Seller, subject to the
right of the Seller to assume the defense of such claim at any time prior to
settlement, compromise or final determination thereof; (c) if there is a
reasonable probability that a claim may materially and adversely affect a
Purchaser Indemnitee other than as a result of money damages or other money
payments, such Purchaser Indemnitee will have the right at its own expense to
defend, or co-defend, such claim; (d) neither the Seller nor the Purchaser
Indemnitee will, without the prior written consent of the other, settle or
compromise any claim or consent to entry of any judgment relating to any such
claim; (e) with respect to any claims asserted against a Purchaser Indemnitee,
such Purchaser Indemnitee will have the right to employ one counsel of its
choice in each applicable jurisdiction (if more than one jurisdiction is
involved) to represent such Purchaser Indemnitee if, in such Purchaser
Indemnitee’s reasonable judgment, a conflict of interest between such Purchaser
Indemnitee and the Seller exists in respect of such claims, and in that event
the fees and expenses of such separate counsel shall be paid by the Seller; and
(f) the Seller will provide each Purchaser Indemnitee reasonable access to all
records and documents of the Seller relating to any claim.

 

Article 8
TERMINATION  

 

8.1         Termination of Agreement. The Parties may terminate this Agreement
as provided below:

 

(a)          the Purchaser and the Seller may terminate this Agreement by mutual
written consent at any time prior to the Closing;

 

(b)          the Purchaser may terminate this Agreement by giving written notice
to the Seller at any time prior to the Closing (i) in the event the Seller has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect (or breached in any respect, if such
representation, warranty or covenant is qualified by materiality or material
adverse effect), and the Purchaser have notified the Seller of the breach or
(ii) if the Closing shall not have occurred on or before January 1, 2018, by
reason of the failure of any condition precedent under this Agreement (unless
the failure results primarily from the Purchaser breaching any representation,
warranty, or covenant contained in this Agreement); and

 

 7 

 

 

(c)          the Seller may terminate this Agreement by giving written notice to
the Purchaser at any time prior to the Closing (i) in the event a Purchaser has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect (or breached in any respect, if such
representation, warranty or covenant is qualified by materiality or material
adverse effect), and the Seller has notified the Purchaser of the breach or (ii)
if the Closing shall not have occurred on or before January 1, 2018, by reason
of the failure of any condition precedent under this Agreement (unless the
failure results primarily from the Seller itself breaching any representation,
warranty, or covenant contained in this Agreement).

 

8.2         Effect of Termination. Upon termination of this Agreement pursuant
to this section, all rights and obligations of the Parties hereunder shall
terminate without any liability of either Party to the other Party (except for
any liability of the Party then in breach).

 

Article 9
MISCELLANEOUS 

 

9.1         Survival. All representations and warranties, covenants and
agreements of the Seller and the Purchaser contained in this Agreement shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of the Purchaser, any of its officers and directors or any
controlling person thereof or by or on behalf of the Seller, any of its officers
and directors or any controlling person thereof, and such representations and
warranties shall survive for a period of 24 months from the Closing. The
covenants and agreements contained herein shall survive in accordance with their
terms.

 

9.2         Fees and Expenses. At the Closing, each party shall pay the expenses
incurred by itself in connection with the negotiation, execution, delivery,
performance and consummation of this agreement and the contemplated
transactions.

 

9.3          Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered personally, telecopied or
sent by certified, registered or express mail, postage prepaid. Any such notice
shall be deemed given if delivered personally or telecopied, on the date of such
delivery, or if sent by reputable overnight courier, on the first Business Day
following the date of such mailing, as follows:

 

  (a) if to the Seller:           Tiger Sports Media Limited     (猛虎体育媒体有限公司).  
  Attn: _______     Address: ______________     __________________________      
  (b) if to the Purchaser:           Seven Stars Cloud Group, Inc.     Attn:
Legal Department     686 Wuzhong Road, Tower D, 9th Floor     Shanghai, China
201103

 

 8 

 

 

Any party may by notice given in accordance with this section and designate
another address or person for receipt of notices hereunder.

 

9.4         Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of the parties hereto.
Other than the parties hereto and their successors and permitted assigns, and
except as set forth in this Agreement, no person is intended to be a beneficiary
of this Agreement. No party hereto may assign its rights under this Agreement
without the prior written consent of the other party hereto; provided, however,
that, the Purchaser may assign all or any portion of its rights and obligations
hereunder to any affiliates or designees of the Purchaser. Any assignee of any
Purchaser pursuant to the proviso of the foregoing sentence shall be deemed to
be a “Purchaser” for all purposes of this Agreement.

 

9.5         Amendment and Waiver.

 

(a)          No failure or delay on the part of the Seller or the Purchaser in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to the Seller or the
Purchaser at law, in equity or otherwise.

 

(b)          Any amendment, supplement or modification of or to any provision of
this Agreement and any waiver of any provision of this Agreement shall be
effective only if it is made or given in writing and signed by the Seller (in
the case of any amendment, supplement, modification or waiver after the Closing,
with the approval of not less than a majority of the directors not appointed by
each Purchaser) and the Purchaser.

 

9.6         Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, all of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

9.7         Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

9.8         Governing Law; Waiver of Jury Trial. This Agreement shall be
construed in accordance with and governed by the internal Laws of the State of
Nevada without giving effect to any choice or conflict of Law provision or rule
that would cause the application of Laws of any jurisdiction other than those of
the State of Nevada.

 

9.9         Severability. If any one or more of the provisions contained herein,
or the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 

 9 

 

 

9.10       Entire Agreement. This Agreement, together with the schedules and
exhibits hereto (if any), are intended by the parties as a final expression of
their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein or
therein. This Agreement, together with the schedules and exhibits hereto (if
any), supersede all prior agreements and understandings between the parties with
respect to such subject matter.

 

9.11       Further Assurances. Subject to the terms and conditions of this
Agreement, from time to time after the Closing, the Seller and the Purchaser
agree to cooperate with one another, and at the request of the Seller or the
Purchaser, as applicable, to execute and deliver any further instruments or
documents and take all such further action as the other party may reasonably
request in order to evidence or effectuate the consummation of the contemplated
transactions and to otherwise carry out the intent of the parties hereunder.

 

9.12       Public Announcements. Except as required by any requirement of law,
none of the parties hereto will issue or make any reports, statements or
releases to the public with respect to this Agreement or the contemplated
transactions without consulting the Seller or the Purchaser, as applicable.

 

 10 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers hereunto duly authorized as of the
date first above written.

 

  SEVEN STARS CLOUD GROUP, INC.           By /s/ Bruno Wu         Name:   Bruno
Wu         Title: Chairman and CEO

 

[Signature Page to Securities Purchase Agreement]

 

  

 

 

  TIGER SPORTS MEDIA LIMITED       (猛虎体育媒体有限公司)         By: /s/ Yang Siyi      
  Name: Yang Siyi         Title: Director

 

[Signature Page to Securities Purchase Agreement]

 

  

